DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 29, 2022 has been entered.  Claims 1, and 3-8 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed June 29, 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claims 1 and 8 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the electric strike lock as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claim 1, the prior art of record, including Geringer (US 20180044945) and Peabody (US 8047585), teaches an electric striker relevant to the claimed invention, but fails, both individually and in combination, to teach an electric strike having each and every limitation of the claims.  
Specifically, the prior art of record does not teach or suggest an electric strike comprising two sliding members wherein one side of each sliding member has a row of teeth parallel to the long axis direction, the driving unit includes a motor, the motor has a shaft, the driving shaft is provided with two worms, corresponding  to the teeth of the respective sliding members, one of the worms has a right hand thread, and the other worm has a left hand thread.  
One of ordinary skill in the art before the effective filing date of the claimed invention would not find it obvious to modify Geringer’s sliding members with a row of geared teeth driven by single motor driving a shaft with two opposite threaded worm gears as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed electric strike.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675